Citation Nr: 1301132	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from September 2007, December 2007, and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the benefits sought on appeal.

While the RO construed the Veteran's psychiatric claim as entitlement to service connection for schizophrenia, the record indicates that the Veteran has also been diagnosed with other psychiatric disorders, including anxiety disorder with depressive traits; schizophrenic reaction; rule out paranoid schizophrenia; schizophrenia undifferentiated type; psychosis; psychotic disorder NOS; rule out Major Depression with psychotic features; and rule out depression NOS.  Claims for service connection for a psychiatric disorder encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as entitlement to service connection for an acquired psychiatric disability.

The issues of whether new and material evidence has been submitted to reopen a claim of service connection for hepatitis B and entitlement to service connection for a psychiatric disorder and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  An October 2006 Board decision found that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a psychiatric disorder.  The Veteran did not timely appeal that decision.

2.  The additional evidence received since that October 2006 decision pertaining to an acquired psychiatric disorder, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2006 Board decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012). 

2.  New and material evidence has been received since the Board's October 2006 decision, which declined to reopen a claim of service connection for a psychiatric disorder, thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the issue of entitlement to service connection for a psychiatric disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

In July 1975, the RO informed the Veteran that his claim was denied because the Veteran failed to report for an examination.  He was informed that no further action would be taken unless he informed the RO if his willingness to report for an examination.  If he so responded, an examination would be rescheduled and the claim would thereafter be reconsidered.  The Veteran did not respond within one year, so the claim is abandoned.  38 C.F.R. § 3.158.

Thereafter, in a January 1989 rating decision, the RO again denied service connection for a nervous condition.  The Veteran subsequently filed an application to reopen his psychiatric claim and submitted additional evidence and, in December 1989, the RO determined that new and material evidence had not been received to reopen a claim for service connection for a psychiatric disability.  The Veteran appealed the RO's denial to the Board, which reopened and remanded the Veteran's claim in a September 1991 decision, and then subsequently denied the claim on the merits in a March 1993 Board decision.  The Veteran did not file an appeal or motion for reconsideration of the March 1993 Board decision, and that decision became final.  38 C.F.R. § 20.1100 (2012).

Thereafter, in March 1999 and April 2000 rating decisions, the RO declined to reopen the Veteran's psychiatric claim.  The Veteran was notified of the denials and his appellate rights, but did not file timely appeals of those decisions.  In a subsequent December 2001 rating decision, the RO again declined to reopen service connection for a psychiatric disorder, claimed as psychosis, not otherwise specified.  The Veteran perfected a timely appeal to the Board, which issued a decision in October 2006 finding that new and material evidence had not been submitted to reopen the claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims, but the appeal was dismissed in June 2007.

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran submitted an application to reopen his service connection claim for a psychiatric disorder in July 2007.  In a December 2007 rating decision, the RO found that new and material evidence had not been submitted to reopen that claim.  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2012).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before the Board at the time of the most recent final denial in October 2006 consisted of service medical records, which showed treatment for a Gran Mal seizures, insomnia, and hyperventilation syndrome in service.  Specifically, they show that, in November 1973, the Veteran was treated for an onset of Gran Mal seizures, aura phase, and that the condition was reversed with 10 milligrams of Valium.  A subsequent service medical record also dated in November 1973 described the Veteran's condition as being "hyperventilation syndrome."  No further treatment for this condition was demonstrated during service.  The July 1974 separation examination was negative for complaints or clinical findings related to psychiatric problems. 

Also of record at the time of the October 2006 Board decision were private and VA medical records dated from the 1980s showing that the Veteran had been receiving mental health treatment on and off since at least as early as March 1975.  In an August 1989 statement, a private psychiatrist reported seeing the Veteran in March 1975 after he was reportedly "disoriented, runni[n]g through the town and screaming for no cause at all." That psychiatrist indicated that he had rendered a diagnosis at the time of the incident as "Acute Anxiety State with an episode of Hysteria and Panic Reaction." He indicated the Veteran was referred for a psychiatric evaluation at a hospital following this incident.  A sworn affidavit referring to similar incidents of the Veteran losing control as that described above from as early as September 1974 was also of record at the time of the October 2006 Board decision, as were medical reports dated in 1975 referring to treatment for injuries to the left hand, right knee and right side of the chest after the Veteran was "running like crazy and he collided with a wall."  

Subsequent VA and private medical records show additional diagnoses of and treatment for generalized anxiety disorder with depressive traits, schizophrenic reaction, rule out paranoid schizophrenia, schizophrenia undifferentiated type, psychosis, psychotic disorder NOS, rule out Major Depression with psychotic features, and rule out depression NOS.  

Also of record at the time of the last final denial were December 1998 and December 2002 examination reports by private psychiatrists reflecting a diagnosis of paranoid schizophrenia.  The December 1998 and December 2002 private psychiatric reports also reflect a history provided by the Veteran of almost continuous psychiatric complaints from the time of the separation from service, including the Veteran's report of an onset of psychiatric symptoms in service after being hospitalized for hepatitis.  The December 2002 examiner further noted that the Veteran had suffered from schizophrenic symptoms ever since experiencing a crisis in the Army, and found that the Veteran's current psychopathology was directly related to the happenings of 1972 and 1973.  Although the December 2002 report does not identify the specific crisis experienced by the Veteran, it documents the Veteran's report of a history of psychiatric treatment since contracting hepatitis in 1973, the death of a comrade in the hospital from hepatitis B, and another comrade who committed suicide.  

In addition to the above evidence, the record at the time of the October 2006 Board decision included VA examination reports dated in January 1992, December 1998, October 2001, and a report of a Social and Industrial Field Survey conducted in January 1999.  Those examination reports show diagnoses of generalized anxiety disorder and psychotic disorder NOS, but do not relate any psychiatric disorder to the Veteran's service.  The record also contained a July 2003 VA examination report in which a psychiatric examiner diagnosed "Depressive disorder, NOS,"  and, based on a review of the claims file, found no relationship between the diagnosed condition and in-service hepatitis.  

Finally, at the time of the Board's October 2006 denial, the record contained evidence showing that the Veteran received workman's compensation benefits and Social Security Administration (SSA) benefits.  Of note, in February 1988, the Veteran sought benefits for an emotional condition secondary to work-related abdominal pain.  However, following evaluation of the record by a consulting psychiatrist, it was determined that the Veteran's emotional condition was not work related.

Based on the evidence then of record, the Board determined that new and material evidence had not been received to reopen the Veteran's claim for service connection for a psychiatric disorder.  The Board noted that, while some of the additional VA and private clinical reports submitted by the Veteran in support of his then-application to reopen his service connection claim constituted new evidence, they were not material because they did not show that the Veteran has a psychiatric disorder that is related to an injury or disease incurred during service.  

In support of his current application to reopen his psychiatric claim, the Veteran has submitted a February 2007 affidavit from an individual stating that he served in the Army during the same period as the Veteran from August 1972 to August 1974, and that they traveled together during "passes."  He further indicated that on several occasions, the Veteran would have episodes of schizophrenia and attempted suicide, and that he took the Veteran to get medical care.  

The Board finds that the previously unconsidered February 2007 lay affidavit from an individual claiming to have served with the Veteran and observed psychiatric symptoms, constitutes new and material evidence.  That newly submitted lay evidence, when presumed credible for the purpose of determining whether to reopen the claim, tends to corroborate the Veteran's contention that his psychiatric disorder manifested in service.  Furthermore, that evidence at least raises the possibility that, when considered with other evidence of record, it would trigger a duty to provide a medical opinion for the issue of entitlement to service connection for a psychiatric disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2012).  Furthermore, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim. 

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim for service connection for a psychiatric disorder relates to previously unestablished facts: evidence tending to show that he had psychiatric symptoms in active service.  Other evidence of record shows that the Veteran reported continuity of symptoms shortly after his discharge from service.  Therefore, the Board finds that the new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for a psychiatric disorder is reopened.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder is reopened.  To that extent only, the appeal is granted. 


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

Initially, it appears that there are outstanding service treatment records.  In his initial application for VA benefits dated in March 1975, the Veteran reported receiving hospital treatment for his nerves in service at a military hospital in Frankfurt, Germany.  Current service treatment records do contain patient information forms issued by a military hospital in Germany relating to treatment for hyperventilation syndrome in November 1973.  Additionally, a January 1974 treatment record notes that the Veteran was hospitalized for hepatitis for a period of 18 days.  However, no hospital records, other than those mentioned, have been obtained.  As it appears that there may be outstanding service treatment records pertinent to the Veteran's service connection claims, the Board finds that remand is necessary to ensure a complete record on which to decide his claims.

Next, the Board observes that no VA treatment records dated after September 2007 have been associated with the Veteran's claims file.  As it appears that there may be outstanding VA medical records dated after September 2007 that may contain information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, there appear to be private medical records outstanding pertinent to the Veteran's claims.  Of note, a private physician submitted an August 1989 statement in which he reports that he treated the Veteran in March 1975 for an acute anxiety state with an episode of hysteria and panic reaction, and referred the Veteran to a hospital for psychiatric treatment.  However, records from that private physician have not been obtained, nor have the records from the identified hospital.  Additionally, an August 1998 certificate from a private mental health center indicates treatment of the Veteran for psychiatric problems since June 1983, however limited records from that center have been obtained.  Similarly, in a March 1991 medical record, a private psychiatrist referenced prior treatment of the Veteran for which no records have been associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his psychiatric disorder, those records should be obtained on remand.  The Veteran should also be asked to clarify whether he has received any private treatment for his hepatitis C, and if so, those records should be obtained on remand. 

It also appears that Social Security Administration (SSA) disability records are outstanding.  The record shows that the Veteran was determined by SSA to be disabled effective August 1998.  It appears that those benefits were based on the Veteran's psychiatric disorder.  It does not appear that SSA records have yet been requested.  Therefore, on remand, the Veteran's SSA records should be requested and if it is ultimately determined that the further records do not exist or that further efforts to obtain the records would be futile, then the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 

Significantly, the Veteran has not been afforded a VA examination in conjunction with his current claim to determine the nature and etiology of his psychiatric disorder.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4)  presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, available service treatment records show treatment for hyperventilation syndrome, and the Veteran has provided competent lay testimony indicating an onset of psychiatric symptoms in service and a continuity of symptoms ever since.  Additionally, the Veteran's testimony is supported by evidence suggesting treatment for psychiatric problems in March 1975, within a year of separation from service, and ongoing psychiatric treatment since at least as early as 1983.  Therefore, the Board finds that a remand for a VA etiological examination and opinion is necessary. 

Accordingly, once all additional evidence is added to the claims file, the Veteran should be afforded a VA examination to diagnose all current psychiatric disorders and determine whether it is at least as likely as not that any diagnosed psychiatric disorder had its onset during service, whether a psychosis manifested to a compensable degree within the first post-service year, or whether a psychiatric disorder is otherwise related to any aspect of the Veteran's service, including contraction of hepatitis B therein. 

Additionally, in light of the evidence showing treatment for viral hepatitis in service and a current diagnosis of hepatitis C, the Board finds that VA etiological examination and opinion is necessary.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 

Finally, as the Board is remanding the Veteran's hepatitis C service connection claim in part, to obtain medical records, the Board finds it also appropriate to also remand the issue of whether new and material evidence has been received to reopen a claim of service connection for hepatitis B, as records, including any additional service treatment records, obtained pursuant to this remand could potentially relate to the Veteran's hepatitis B claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain additional service treatment records, including any pertaining to psychiatric assessment / treatment.  Efforts should be made to obtain any service hospital records kept separate, to include records from the United States Air Force Hospital WSBN, Germany, and the USAGH in Frankfurt, Germany, for the period between November 1973 to February August 1974.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Also, inform the Veteran that he can submit alternate sources of evidence to substitute for the missing service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Paragraph 27.b.

2.  Request the Veteran's complete service personnel records. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and ask him to identify names, addresses, and approximate dates of treatment for all health care providers, who may possess additional records pertinent to his psychiatric and hepatitis claims, including  Dr. Barrero Santiago, Dr. Valentin de Rivera, Dr. Geyls, Arecibo District Hospital, hospital of Ciales, Dr. Coira, Manati Mental Health Center, and Dr. Benitez Perez, and any other provider identified by the Veteran as treating him for his psychiatric disorder or hepatitis.  With appropriate authorization from the Veteran, obtain and associate with the claims file any treatment records pertinent to the claims on appeal that the Veteran identifies that have not been previously secured. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond pursuant to 38 C.F.R. § 3.159 (e).

4.  Obtain any outstanding VA treatment records from the VA Medical Center in San Juan, Puerto Rico dated from September 2007 to the present. 

5.  Attempt to obtain additional SSA records pertaining to the Veteran including any determinations concerning applications for disability benefits and the records, including medical records, relied upon in reaching the determination.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

6.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of the Veteran's psychiatric disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed psychiatric disorder. 

The examiner should diagnose all current psychiatric disorders and opine as to whether any diagnosed acquired psychiatric disorder at least as likely as not (a probability of 50 percent or greater) had its onset during service, was shown within the first post-service year if a psychosis is diagnosed, or is otherwise related to any aspect of the Veteran's active service, including contraction of hepatitis B therein.  If a psychosis presented itself within one year of discharge, the examiner should explain the symptoms and signs exhibited and the severity of the condition at that time. 

In so opining, the examiner should consider the service treatment records, pertinent VA and private medical evidence in the claims file, including the evidence showing that the Veteran had a psychiatric episode within a year of discharge from service, as well as any the records provided by the SSA.  The examiner should also consider the lay statements provided by the Veteran and his acquaintances, including his contentions that his mental state began to deteriorate during service following his hospitalization for hepatitis B.  The examiner should also consider any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished. 

7.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's hepatitis C.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to claimed hepatitis C.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should confirm the Veteran's diagnosis of hepatitis C.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that such disease is etiologically related to the Veteran's active military service, to include as a result of his treatment for hepatitis B in service and exposures related to the same.  

In rendering his or her opinion, the examiner must consider any lay statements regarding the onset of his claimed hepatitis C.  The examiner should provide the supporting rationale for the opinion expressed.

8.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination reports do not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claims after taking any other development action deemed warranted.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


